Dear Senator Boissiere:
This office is in receipt of your request for an opinion of the Attorney General in regard to  dual officeholding.  You ask whether a state legislative staff employee may enter into a professional service contract with Southern University to assist in the development and review of the University's intellectual property policy, and contractual provisions between faculty members and the University regarding intellectual property rights, which we find to "traditionally includes the three legal areas of patents, trademarks, and copyrights." Intellectual Property, 3rd. Ed., Arthur R. Miller, Michael H. Davis.
This office has previously concluded where an individual enters into a professional service contract such is not considered to be a job compensated on a salary or a per diem basis, and does not constitute employment within the Louisiana Dual Officeholding Law, R.S. 42:61 et seq. .  Atty. Gen. Op. Nos. 97-528, 96-359, 96-9.
As noted in Atty. Gen. Op. No. 97-528, attention should be given to the provisions of R.S. 14:140, Public Contract Fraud, which provides in part as follows:
     A.  Public contract fraud is committed:
     (1) When any public office or public employee shall use his power or position as such officer or employee to secure any expenditure of public funds to himself, or to any partnership of which he is a member, or to any corporation of which he is an officer, director, or stockholder, or
     (2)  When any member of any public board, body or commission charged with the custody, control, or expenditure of any public funds votes for or uses his influence to secure any expenditure of such funds to himself, or to any  partnership of which he is a member, or to any corporation of which he is an  officer, director, or stockholder.
     *    *    *    *    *    *    *    *    *    *    *    *    *
     The fact that an expenditure has been made to any party named in Paragraphs (1) and (2) of this Section, or to any partnership of which he is a member, or to any corporation of which he is an officer, stockholder, or director, shall be presumptive evidence that such person has used his power, position, or influence to secure such expenditure.
We hope this sufficiently answers your inquiry, but if we can be of further assistance do not hesitate to contact us.
Sincerely yours,
                             RICHARD P. IEYOUB Attorney General
                             By:__________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
cc:  Ms. Mary McGinn
Date Received:  Nov. 17, 2000 Date Released:  February 2, 2001
BARBARA B. RUTLEDGE Assistant Attorney General